Citation Nr: 1543322	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-38 295A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Health Care Center in El Paso, Texas


THE ISSUE

Entitlement to a clothing allowance for the year 2014.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 2007 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision by the Department of Veterans Affairs (VA) Health Care Center in El Paso, Texas.


FINDINGS OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the appellant, through his/her authorized representative, has withdrawn this appeal through a September 2015 written statement.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


